POULIOT, J.
This is an action brought by the plaintiffs to recover damages as the result of a collision of two automobiles at .the intersection of Grove Street with Crawford Street in the City of Woonsocket on October 17, 1928, between the hours of eigb and nine o’clock in the evening. One *80car was the property of Ellen Minot and was being operated by her son, Arthur Minot, who had a companion, Eugene Lavallee, as a passenger, and the other car was being operated by Laurianne Dion, the defendant, and the owner of the car.
For plaintiffs: John Di Libero and Robert Brown.
For defendant: Ralph T. Barnefield.
At the end of the trial the jury returned a verdict for the defendant in each case. The Court sees no reason why that finding should 'be disturbed. The issue was one of fact which the jury could have decided either way. It evidently believed the story of the defendant which, coupled with the physical facts and with a view of the scene of the accident, made it probable that the defendant was not guilty of any negligence.
The verdict is sustained.